Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 1 of 12 Page ID #:80



   1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon, Esq., SBN 311668
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
   3 Santa Ana, CA 92705
     (714) 617-8336
   4 (714) 597-6559 facsimile
     Email: mhigbee@higbeeassociates.com
   5 rcarreon@higbeeassociates.com
  6 Attorney for Plaintiff,
    MICHAEL GRECCO PRODUCTIONS, INC.,
  7
  8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
    MICHAEL GRECCO PRODUCTIONS, Case No. 2:19-cv-04776-DSF-PJW
 10 INC. d/b/a MICHAEL GRECCO
    PHOTOGRAPHY, INC.,                    OPPOSITION TO DEFENDANT’S
 11                                       MOTION TO DISMISS
                             Plaintiff,
 12
    v.
 13
    ZIFF DAVIS, LLC; and DOES 1
 14 through 10 inclusive,
 15                         Defendant.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          1
                           OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 2 of 12 Page ID #:81



   1 I.      INTRODUCTION
   2         This is a straightforward case of copyright infringement. Plaintiff Michael

   3 Grecco Productions Inc. (“MGP”) is the exclusive rights holder to two photographs of
   4 actors Gillian Anderson and David Duchovny who starred on the hit television show
   5 The X-Files (the “X-Files Images”). Complaint ¶13. MGP registered the X-Files
   6 Images with the United States Copyright Office under two separate registration
   7 certificates, with effective dates of registration of September 8, 2003, and January 22,
   8 2017, respectively. Complaint ¶13; Declaration of Ryan E. Carreon (“Carreon Decl.”)
  9 ¶¶4-5, Exhibits A-B.
 10        Defendant Ziff Davis, LLC (“Ziff Davis”) is the owner of the websites

 11 www.askmen.com and www.ign.com (“Defendant’s Websites”). Complaint ¶19. In
 12 2014, Defendant published two articles on Defendant’s Website (“Infringing
 13 Articles”), which contained the X-Files Images. Complaint ¶¶20-23, Exhibit B.
 14        MGP discovered the infringements in November of 2018 and filed this lawsuit

 15 seven months later. Complaint ¶20.
 16       On August 6, 2019 at 4:43 p.m., Defendant’s counsel emailed a meet and

 17 confer letter regarding Defendant’s intent to file a Motion to Dismiss. Carreon Decl. ¶
 18 10. Defendant’s counsel concluded the letter by requesting that Plaintiff’s counsel
 19 “please confirm” that he was available for a call at 2 p.m. the very next day. Carreon
 20 Decl. ¶12. Later that evening, Plaintiff’s counsel responded by stating that he had a
 21 conflicting court appearance at that time, and that due to such late notice, he would
 22 not be available to confer until Thursday or Friday. Carreon Decl. ¶¶13-15, Exhibit C.
 23 On Thursday, August 8, 2019, counsel for the parties conferred by telephone. Carreon
 24 Decl. ¶16. On the call, counsel agreed to stipulate to the date that the Infringing
 25 Articles were published on Defendant’s Websites. Carreon Decl. ¶17.
 26        Six days after the meet and confer call, Defendant filed the instant Motion on

 27 August 14, 2019. Carreon Decl. ¶18. Defendant’s Motion makes statements of fact
 28 regarding what occurred on the parties meet and confer call, and even contains an

                                             1
                              OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 3 of 12 Page ID #:82



   1 exhibit, but does not include a sworn declaration from counsel. Notably, in its Motion,
   2 Defendant does not deny that it used MGP’s X-Files Images in the manner alleged by
   3 MGP. In any event, Defendant’s Motion should be denied for the reasons stated
   4 below.
   5 II.    STANDARD OF REVIEW
   6         "Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain

   7 statement of the claim showing that the pleader is entitled to relief. Specific facts are
   8 not necessary; the statement need only give the defendant fair notice of what the . . .
  9 claim is and the grounds upon which it rests." Erickson v. Pardus, 551 U.S. 89, 93
 10 (2007) (ellipsis in original; internal quotation marks omitted). In deciding a Rule
 11 12(b)(6) motion, "[a]ll allegations of material fact are taken as true and construed in
 12 the light most favorable to the nonmoving party." Sprewell v. Golden State Warriors,
 13 266 F.3d 979, 988 (9th Cir. 2001) (citing Enesco Corp. v. Price/Costco, Inc., 146
 14 F.3d 1083, 1085 (9th Cir. 1998). Accordingly, for a defendant to be successful in
 15 a Rule 12(b)(6) motion, there must either be (1) a "lack of a cognizable legal theory,"
 16 or (2) "the absence of sufficient facts alleged under a cognizable legal
 17 theory." Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
 18        "When ruling on a motion to dismiss, [the court] may generally consider only

 19 allegations contained in the pleadings. Outdoor Media Group, Inc. v. City of
 20 Beaumont, 506 F.3d 895, 899-900 (9th Cir. 2007) (quoting Swartz v. KPMG LLP,
 21 476 F.3d 756, 763 (9th Cir. 2007)). However, the court "may [also] consider a
 22 writing referenced in a complaint but not explicitly incorporated therein if the
 23 complaint relies on the document and its authenticity is unquestioned." Swartz, 476
 24 F.3d at 763.
 25          Defendant has not demonstrated any legitimate grounds for MGP’s Complaint

 26 to be dismissed. MGP has sufficiently alleged a timely cause of action under the
 27 Ninth Circuit “discovery” rule, a factual inquiry for which Defendant, not MGP,
 28 bears the burden of proof. MGP has also adequately alleged that Defendant’s

                                             2
                              OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 4 of 12 Page ID #:83



   1 infringement is willful, but in any event, and insufficiently pled allegation of
   2 willfulness is properly addressed on as 12(f) motion to strike, and not a 12(b)(6)
   3 motion to dismiss.
   4          Finally, the allegations in MGP’s Complaint as well as the documents
   5 incorporated by reference therein, demonstrate that MGP has sufficiently alleged that
   6 it is eligible to recover statutory damages and attorneys fees as to at least one of the
   7 infringements alleged.
   8          Therefore, Defendant’s Motion must be denied.
   9 III.     MGP’S COPYRIGHT INFIRNGEMENT ACTION ACCRUED WELL
              WITHIN THE THREE YEAR LIMITATIONS PERIOD
 10
              The Ninth Circuit has consistently applied the “discovery” rule when
 11
       analyzing the Copyright Act’s three-year statute of limitations, and the Complaint
 12
       clearly alleges that MGP’s discovery of the infringements took place within three
 13
       years of filing this lawsuit. See Complaint ¶20. Furthermore, as the statute of
 14
       limitations is an affirmative defense, the burden is on Defendant, not MGP, to
 15
       demonstrate that MGP’s delayed discovery is unreasonable given the circumstances.
 16
       Regardless, such determination is a question of fact not suitable to be resolved on a
 17
    12(b)(6) motion to dismiss. Defendant’s Motion should therefore be denied.
 18        A. MGP Has Adequately Pleaded A Timely Cause Of Action In
              Accordance With The Ninth Circuit “Discovery” Rule.
 19
 20        The Copyright Act provides that “[n]o civil action shall be maintained under

 21 the [Act] unless it is commenced within three years after the claim accrued.” 17
 22 U.S.C. § 507(b). Courts in the Ninth Circuit apply the “discovery” rule The Ninth
 23 Circuit has historically employed the "discovery rule"—which provides that a claim
 24 accrues when the copyright infringement is discovered—to determine when a claim
 25 for copyright infringement “accrue[s]” under the Copyright Act. E.g., Media Rights
 26 Techs., Inc. v. Microsoft Corp., 922 F.3d 1014 (9th Cir. 2019); Polar Bear Prods.,
 27 Inc. v. Timex Corp., 384 F.3d 700, 706 (9th Cir. 2004). The Ninth Circuit recently
 28 reaffirmed the propriety of this rule in May. See Media Rights Techs., Inc. v.

                                             3
                              OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 5 of 12 Page ID #:84



   1 Microsoft Corp., 922 F.3d 1014 (9th Cir. 2019). The statute of limitations is
   2 an affirmative defense for which the defendant bears the burden of proof. Entous v.
   3 Viacom Intern., Inc., 151 F.Supp.2d 1150, 1154 (C.D.Cal. 2001); see also Cal.
   4 Sansome Co. v. U.S. Gypsum, 55 F.3d 1402, 1406 (9th Cir. 1995).
   5         Defendant argues that MGP’s claims are barred by the statute of limitations
   6 because both of the articles displaying the X-Files Images on Defendant’s Website
   7 were originally published in 2014, more than three-years before MGP filed the
   8 instant lawsuit despite the fact that MGP’s well-pleaded Complaint alleged that it
   9 discovered the two infringements in 2018. See Complaint ¶20. Applying the
 10 “discovery” rule at the pleading stage, the Court cannot dismiss MGP’s complaint,
 11 because the date a plaintiff discovers copyright infringement "is an issue of
 12 fact." Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 707 (9th Cir.
 13 2004) (citation omitted). Defendant has not established that its statute of limitations
 14 defense is clear on the face of the complaint. See Tovar v. United States Postal Serv.,
 15 3 F.3d 1271, 1284 (9th Cir. 1993) ("In every civil case, the defendant bears
 16 the burden of proof as to each element of an affirmative defense."); Wyatt v. Terhune,
 17 315 F.3d 1108, 1117-18 (9th Cir. 2003) ("[I]t is well-settled that statutes of
 18 limitations are affirmative defenses, not pleading requirements.").
 19         B. Defendant Cannot Show That MGP’s Reasonable Should Have
               Discovered The Infringement Prior To 2018.
 20
            Defendant has not and cannot show that MGP had any reason to suspect that
 21
    Defendant was infringing any of its photographs, let alone the X-Files Images , prior
 22
    to 2018, when MGP discovered the infringement at issue. Defendant has not pointed
 23
    to any allegation in the Complaint or proffered any evidence to suggest that MGP
 24
    was even aware of Defendant, Defendant’s Website, or the two articles in question
 25
    prior to 2018 such that its allegations of discovery as alleged in the Complaint would
 26
    be implausible. Additionally, while Defendants attempts to rely on the fact that
 27
    Defendant’s web platform has garnered over 1 billion views, Defendant has not
 28

                                            4
                             OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 6 of 12 Page ID #:85



   1 shown, for example, that the Infringing Articles in question were widely viewed or
   2 disseminated as opposed to being only two of perhaps thousands or more of news
   3 articles on Defendant’s Websites. Without identifying any information in the
   4 pleadings that would have prompted a reasonable inquiry by MGP, Defendant cannot
   5 simply rely on the passage of time to establish that MGP should have discovered the
   6 infringements sooner. See Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir.
   7 1980) ("[w]hen a motion to dismiss is based on the running of the statute of
   8 limitations, it can be granted only if the assertions of the complaint, read with the
   9 required liberality, would not permit the plaintiff to prove that the statute was
 10 tolled."(citation omitted)).
 11          Defendant further argues that MGP has failed to allege the manner of
 12 discovery or the inability of MGP to have made an earlier discovery. While MGP
 13 concedes that it did not specifically plead these things, it is not MGP’s burden to
 14 prove that the action is not time barred, rather, it is Defendant’s burden to
 15 affirmatively prove that it is. See Cal. Sansome Co. v. U.S. Gypsum, 55 F.3d 1402,
 16 1406 (9th Cir. 1995) ("A defendant raising the statute of limitations … has the burden
 17 of proving the action is time barred."). In any event, questions of facts are generally
 18 not suitable for disposition on a motion to dismiss. See Free Speech Sys., LLC v.
 19 Menzel, No. 19-cv-00711-WHO, 2019 U.S. Dist. LEXIS 101906, at *10 (N.D. Cal.
 20 June 18, 2019) (“reasonableness of discovering copyright infringement is generally a
 21 question of fact.”)
 22         MGP has adequately pled that it discovered the two infringements in 2018. See
 23 Complaint ¶20. In addition, when the infringements were discovered, the X-Files
 24 Image was still being publically displayed on Defendant’s Website in connection
 25 with both Infringing Articles. Complaint, Exhibit B. Ostensibly, both Infringing
 26 Articles continued to generate advertising revenue for Defendant and to drive traffic
 27 to Defendant’s Websites. If MGP’s ability to bring an infringement suit were barred,
 28 it would be tantamount to granting Defendant a license to use the X-Files Image in

                                            5
                             OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 7 of 12 Page ID #:86



   1 perpetuity since the X-Files Image could remain indefinitely on Defendant’s Website
   2 without fear of any recourse from MGP.
   3        Defendant’s Motion should therefore be denied.
   4 IV.    MGP HAS SUFFICIENTLY ALLEGED WILLFUL INFRINGEMENT.
   5        Next, Defendant argues that MGP has failed to sufficiently allege that

  6 Defendant engaged in willful infringement.
            A. An Insufficient Allegation Of “Willfulness” Is Properly Disposed On A
  7             12(f) Motion To Strike, Not A 12(b)(6) Motion To Dismiss.
  8
           As an initial matter, whether an infringement is “willful” does no go to the
  9
    issue of liability as copyright infringement is a strict liability tort. UMG Recordings,
 10
    Inc. v. Disco Azteca Distributors, Inc., 446 F. Supp. 2d 1164, 1172 (E.D. Cal. 2006);
 11
    see also Educational Testing Service v. Simon, 95 F.Supp.2d 1081, 1087
 12
    (C.D.Cal.1999) (copyright infringement “is a strict liability tort”). Rather, a finding
 13
    of “willfulness” is only relevant to the amount of statutory damages available. 17
 14
    U.S.C. § 504(c)(2)(“In a case where the copyright owner sustains the burden of
 15
    proving, and the court finds, that infringement was committed willfully, the court in
 16
    its discretion may increase the award of statutory damages to a sum of not more than
 17
    $150,000.”).
 18
           In that sense, even if MGP has failed to sufficiently allege that Defendant
 19
    engaged in “willful” infringement, it cannot be said that MGP has “failed to state a
 20
    claim for relief” under Rule 12(b)(6) as “willfulness” is not an element of copyright
 21
    infringement. See Feist Publ’ns, Inc, 499 U.S. at 361 (“To establish [copyright]
 22
    infringement, two elements must be proven: (1) ownership of a valid copyright, and
 23
    (2) copying of constituent elements of the work that are original.”) The proper
 24
    procedural vehicle for disposing of an insufficiently pled “willfulness” allegation
 25
    would be a 12(f) motion to strike and not a 12(b)(6) motion for failure to state a
 26
    claim. See Fed R. Civ. Proc. 12(f) (The court may strike from a pleading “any
 27
    redundant, immaterial, impertinent, or scandalous matter.”).
 28

                                            6
                             OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 8 of 12 Page ID #:87



   1         Since Defendant does not move for relief under Rule 12(f), its Motion under
   2 12(b)(6) must be denied as to MGP’s allegation of “willful” infringement.
   3          B. MGP Has Properly Alleged That Willful Infringement Occurred.
   4
             Willfulness is found when an infringer acts with knowledge that his or her
   5
       conduct is infringing or when the infringing actions are undertaken with reckless
   6
       disregard for the copyright holder's rights. Sega Enters. v. MAPHIA, 948 F. Supp.
   7
       923, 936 (N.D. Cal. 1996). The Complaint makes the factual allegation that
   8
       Defendant knew that it “did not possess any rights in the Images and that its use of
   9
       the Images was unauthorized.” Complaint ¶26. Defendant argues that MGP’s
 10
       allegations of willfulness are “conclusory” and not sufficiently factual. In the context
 11
       of willfulness, a Defendant’s state of mind is considered a factual issue. See Frank
 12
       Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 515 (9th Cir. 1985); DC
 13
       Comics v. Towle, 989 F. Supp. 2d 948, 973 (C.D. Cal. 2013). Therefore, MGP’s
 14
       allegations concerning Defendant’s state of mind, i.e. that it knew it did not possess
 15
       any rights to the X-Files Images, is by definition an allegation of fact.
 16
             Defendant’s criticism that MGP’s willfulness allegation does not contain more
 17
       facts is, in essence, an argument that this Court should apply a heightened pleading
 18
       standard for willfulness. Such a standard would be directly at odds with the much
 19
       more liberal Rule 8 pleading standard which requires only a short and plain statement
 20
       showing that the pleader is entitled to relief. Fed. R. Civ. Proc. 8(a)(2).
 21
             Defendant further argues that MGP’s willfulness allegation must be dismissed
 22
       because MGP failed to allege that Defendant knew that the X-Files Images were
 23
       subject to copyright or that Defendant knew its conduct amounted to copyright
 24
       infringement. This argument fails however because “all contemporary photographs
 25
       are presumptively under copyright.” Brammer v. Violent Hues Prods., LLC, 922 F.3d
 26
       255, 266 (4th Cir. 2019)(citing 17 U.S.C. § 302(a)). Regardless, MGP’s allegation
 27
       that Defendant knew that it “did not possess any rights in the Images and that its use
 28

                                               7
                                OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 9 of 12 Page ID #:88



   1 of the Images was unauthorized,” taken as true, implicitly acknowledges that
   2 Defendant knew that authorization was required to use the X-Files Images in the first
   3 place, and therefore that the X-Files Images were protected by copyright.
   4        MGP has therefore adequately alleged willful infringement and Defendant’s
  5 Motion should be denied.
  6 V.     MGP HAS SUFFICIENTLY ALLEGED THAT IT IS ENTITLED TO
           RECOVER STATUTORY DAMAGES AND ATTORNEYS’ FEES.
  7
           In resolving a Motion to Dismiss, the Court may consider "documents attached
  8
    to the complaint, documents incorporated by reference in the complaint, or matters of
  9
    judicial notice. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
 10
    Importantly, the Court can consider materials that are not "physically" attached to the
 11
    complaint at issue but "whose contents are alleged in [the] complaint and whose
 12
    authenticity no party questions." Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994).
 13
           The Copyright Act provides that a copyright holder may recover actual
 14
    damages and any profits of the infringer, or statutory damages. 17 U.S.C. § 504(a). In
 15
    addition, the Copyright Act also provides that the prevailing party in an infringement
 16
    action may be awarded attorneys’ fees. 17 U.S.C. § 505. However, the Copyright Act
 17
    also provides that “no award of statutory damages or of attorney's fees, as provided
 18
    by sections 504 and 505, shall be made for … any infringement of copyright
 19
    commenced after first publication of the work and before the effective date of its
 20
    registration.” 17 U.S.C. § 412.
 21
           Defendant argues that MGP has failed to allege the elements of statutory
 22
    damages, namely the date the infringement commenced, the date of registration, and
 23
    the date of first publication. While MGP may not have expressly alleged these
 24
    elements in the body of its Complaint, the documents incorporated by reference and
 25
    attached as exhibits clearly establish these elements. As to the date the infringement
 26
    commenced, MGP attached screenshots of the Infringing Articles which show the
 27
    date the Infringing Articles were published. See Complaint, Exhibit B. Furthermore,
 28

                                            8
                             OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 10 of 12 Page ID #:89



   1 counsel has voluntarily stipulated to the date of publication of the Infringing Articles.
   2 See Dkt. 14-15. Additionally, MGP’s copyright registration certificates, which were
   3 incorporated by reference in MGP’s Complaint and are attached to the declaration of
   4 counsel submitted with this Opposition, establish the date of registration and the date
   5 of publication of the X-Files Images. Complaint ¶ 14; Carreon Decl. ¶¶4-5, Exhibits
   6 A-B.
   7         Defendant also contends that one of the two X-Files Images is not timely
   8 registered and therefore does not qualify for statutory damages or attorneys’ fees, but
   9 also acknowledges that MGP has consistently conceded this point in both settlement
  10 discussions and counsel’s meet and confer call. Indeed, MGP acknowledges that only
  11 one of the two X-Files Images is timely registered, however even in cases where
  12 some works are timely registered while others are not, a copyright holder may still
  13 recover statutory damages and attorneys fees as to the timely registered works. See
  14 Mason v. Montgomery Data, Inc., 967 F.2d 135, 144 (5th Cir. 1992)(holding that
  15 plaintiff could recover statutory damages and attorneys fees for timely registered map
  16 despite inclusion of untimely registered maps in the same lawsuit); Fitzgerald Pub.
  17 Co., Inc. v. Baylor Pub. Co., Inc., 670 F.Supp. 1133, 1141 (E.D.N.Y. 1987) (where
  18 Defendant infringed multiple volumes of Plaintiff’s works, only some of which were
  19 registered prior to the commencement of the infringement, statutory damages and
  20 fees available for those volumes that were timely registered.).
  21         In its Complaint, MGP alleges that it is entitled to actual damages, statutory
  22 damages, and attorneys’ fees. Complaint ¶33. This is because, in fact, MGP is
  23 entitled to these remedies by virtue of its timely registration of one of the X-Files
  24 Images, though MGP concedes that not all remedies are available for both
  25 infringements.
  26         Because MGP is actually entitled to recover statutory damages and attorneys’
  27 fees as established by the Complaint and the documents attached as exhibits and
  28 incorporated by reference, Defendant’s Motion should be denied.

                                             9
                              OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 11 of 12 Page ID #:90


       VI.    IN THE ALTERNATIVE, MGP SHOULD BE GRANTED LEAVE TO
   1          AMEND ITS COMPLAINT
   2          Leave to amend should be freely given when justice so requires. Fed. R. Civ.
   3 P. 15(a). Here, it is clear on the face of the Complaint, and Defendant does not deny,
   4 that MGP’s X-Files Images were used on Defendant’s Websites without permission.
   5 Should the Court be inclined to grant Defendant’s Motion, MGP would respectfully
   6 request that it be given leave to amend to cure any defect in the pleading. Defendant
   7 would not be prejudiced by allowing MGP the opportunity to amend at this early
   8 stage.
   9
       VII. CONCLUSION
  10
              In conclusion, Plaintiff Michael Grecco Productions Inc. respectfully requests
  11
       that Defendant’s Motion to Dismiss be denied, or in the alternative, that leave to
  12
       amend the Complaint be granted.
  13
  14 Dated: August 26, 2019                         Respectfully submitted,
  15                                          /s/ Ryan E. Carreon
  16                                          Ryan E. Carreon, Esq.
                                              Cal. Bar No. 311668
  17                                          HIGBEE & ASSOCIATES
                                              1504 Brookhollow Dr., Ste 112
  18                                          Santa Ana, CA 92705-5418
                                              (714) 617-8349
  19                                          (714) 597-6559 facsimile
                                              Counsel for Plaintiff
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              10
                               OPPOSITION TO MOTION TO DISMISS
Case 2:19-cv-04776-DSF-PJW Document 19 Filed 08/26/19 Page 12 of 12 Page ID #:91



   1                              CERTIFICATE OF SERVICE
   2          I hereby certify that on August 26, 2019, I electronically filed this
   3   OPPOSITION TO MOTION TO DISMISS; DECLARATION OF RYAN E.
       CARREON
   4
   5   with the Clerk of the Court using the CM/ECF system, which will send notification
   6   of such filing to the following:
   7
       Daniel Alexander Kadin
   8   daniel@ruttenbergiplaw.com, docket@ruttenbergiplaw.com
   9
       Guy Ruttenberg
  10   guy@ruttenbergiplaw.com, docket@ruttenbergiplaw.com
  11
       I certify under penalty of perjury under the laws of the United States that the
  12
       foregoing is true and correct.      Executed on August 26, 2019, at Santa Ana,
  13
       California.
  14
                                                     /s/ Ryan E. Carreon
  15                                                 Ryan E. Carreon
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              1
                               OPPOSITION TO MOTION TO DISMISS
